Citation Nr: 1516367	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  01-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's application to reopen a previously denied claim for service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In writing, on May 22, 2014, the Veteran submitted a written statement to withdrawal all pending appeals before the Board, including the issue of entitlement to service connection for a low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2041).  Withdrawal may be made in writing or on the record at a hearing by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).

Regarding the issue of entitlement service connection for a low back disability, the Veteran expressly withdrew that matter from appeal in a May 22, 2014, written statement.  As he has withdrawn the appeal in this matter, there is no allegation of error of fact or law for appellate consideration.  Therefore, the claim is dismissed.


ORDER

The claim of entitlement to service connection for a low back disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


